NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS CREIGHTON SHRADER,                       No.    20-15153

                Petitioner-Appellant,           D.C. No. 1:17-cv-01338-LJO-JDP

 v.
                                                MEMORANDUM*
B. W. PLUMLEY, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Federal prisoner Thomas Creighton Shrader appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2241 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, see Tablada v. Thomas,

533 F.3d 800, 805 (9th Cir. 2008), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Shrader contends that, because his Guidelines range was 188-235 months,

the Bureau of Prisons (“BOP”) should have deducted the 60-month term of

supervised release when calculating the release date for his 235-month sentence.

Shrader’s argument is unavailing. As the district court concluded, the record

reflects that the sentencing court intended to impose a 235-month custodial

sentence, to be followed by 60 months of supervised release. Contrary to

Shrader’s argument, this sentence was authorized under 18 U.S.C. § 3583(a),

which permits the sentencing court to impose a period of supervised release to be

served after the incarceration term authorized by the applicable criminal statute.

See United States v. Montenegro-Rojo, 908 F.2d 425, 431-32 (9th Cir. 1990).

Therefore, the district court properly denied Shrader’s petition. Shrader’s other

allegations of error by the district court are not supported by the record.

      Shrader’s motion to reject the government’s answering brief is denied.

Shrader’s motion to take judicial notice of the district court’s order is denied as

unnecessary.

      AFFIRMED.




                                           2                                    20-15153